Exhibit 10.1

PERFORMANCE SHARE UNIT AWARD AGREEMENT

FOR RETURN ON INVESTED CAPITAL

This Performance Share Unit Award Agreement (“Agreement”) is entered into
effective as of March 9, 2012, (the “Grant Date”), by and between Waste
Management, Inc., a Delaware corporation (together with its Subsidiaries and
Affiliates, the “Company”), and you, (the “Employee”), pursuant to the Waste
Management, Inc. 2009 Stock Incentive Plan (the “Plan”). Employee and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
The terms and conditions of this Agreement as offered herein must be accepted by
Employee prior to April 23, 2012. Failure to timely accept the terms by such
time will result in the immediate and irrevocable cancellation of the Award
offered.

1. Grant. In accordance with, and subject to, the terms of the Plan, the Company
hereby grants to Employee a Performance Share Unit Award (the “Award”) subject
to the terms and conditions set forth herein. Performance Share Units are
notational units of measurement denominated in shares of common stock of Waste
Management, Inc., $.01 par value, (“Common Stock”), subject to the conditions
and restrictions on transferability set forth below and in the Plan.

2. Return on Invested Capital Performance Requirement.

(a) The “Performance Period” for this Award shall be the 36-month period
commencing on January 1, 2012 and ending on December 31, 2014. The Award shall
be subject to performance vesting requirements based upon the achievement of the
Incentive Formula established under the Plan, adjusted so that the Award that is
paid to the Employee hereunder does not exceed the amount computed under the
performance goal specified below, subject to certification of the degree of
achievement of such performance goal by the Committee.

(b) The measurement tool for determining level of achievement shall be Average
Return on Invested Capital for the 36-month period beginning January 1, 2012 and
ending December 31, 2014. Calculation of this measurement tool will be performed
by the Committee, subject to all authority granted under the terms of the Plan,
including adjustments that may be made by the Committee to take into account any
factors that the Committee has determined are not properly reflected in such
reported figures. Such adjustments may include, but are not limited to, income
tax adjustments, strike costs, remedial reserve adjustments, acquisitions and
other unusual items.

(c) Notwithstanding any other term of this Agreement to the contrary, in order
to be eligible to vest in any portion of the Award, Employee must also have
entered into an agreement containing restrictive covenants concerning
limitations on Employee’s behavior following termination of employment that is
satisfactory to the Company and its affiliates.



--------------------------------------------------------------------------------

3. Determining Number of Performance Share Units Earned.

(a) The “Target Award” for Employee under this Agreement is the target number of
Performance Share Units announced on March 9, 2012. The actual number of
Performance Share Units earned by Employee will be determined as described
below, based upon the actual achievement of the performance goal for the
Performance Period. “Threshold Performance” is the minimum level of performance
that must be achieved to qualify for any Award; “Target Performance” is the
expected achievement in Average Return on Invested Capital; and “Maximum
Performance” is the maximum level of performance that could be achieved that
would result in an increase in the number of Performance Share Units earned
under this Award. The target levels of achievement for the performance goal will
be announced by no later than March 15, 2012, following calculation of year-end
financial reporting for 2011. Subject to adjustment pursuant to Subsection 3(b),
3(c) and 3(d), each such percentage correlates to a number of Performance Share
Units that may be earned under this Award, as follows:

 

Level Achieved During Performance Period    Resulting Payout Percentage Earned
Threshold Performance    60% of Target Award Target Performance    100% of
Target Award Maximum Performance    200% of Target Award

(b) In the event that the Company’s actual performance does not meet the
Threshold Performance, no Performance Share Units shall be earned under this
Award.

(c) If the Company’s actual performance for the Performance Period is between
Threshold Performance and Target Performance, the number of Performance Share
Units earned shall be straight-line interpolated between Threshold Performance
and Target Performance payout percentages.

(d) If the Company’s actual performance for the Performance Period is between
Target Performance and Maximum Performance, the number of Performance Share
Units earned shall be straight-line interpolated between Target Performance and
Maximum Performance payout percentages.

4. Timing and Form of Payout. Except as hereinafter provided, after the end of
the Performance Period, Employee shall be entitled to receive his total number
of Performance Shares Units determined under Section 3 and Dividend Equivalents
under Section 11. Unless timely deferred by Employee in accordance with
Section 12, upon vesting, each Performance Share Unit will be settled by payment
of one share of Common Stock, free of any restrictions. Payment of such shares
of Common Stock shall be made as soon as administratively feasible after the
Committee certifies the actual performance of the Company during the Performance
Period. The Company shall not be required to issue any fractional shares of
Common Stock.

 

-2-



--------------------------------------------------------------------------------

5. Termination of Employment Due to Death or Disability. Upon Termination of
Employment from the Company by reason of Employee’s death or disability (as
determined by the Committee and within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”)), or
upon Employee’s disability prior to a Termination of Employment (as determined
by the Committee and within the meaning of Section 409A of the Internal Revenue
Code), Employee (or in the case of Employee’s death, Employee’s beneficiary)
shall be entitled to receive the Performance Share Units and related Dividend
Equivalents that Employee would have been entitled to under Section 3 if
Employee had remained employed until the last day of the Performance Period.
Unless further deferred pursuant to Employee’s deferral election, the delivery
of shares of Common Stock in satisfaction of such Performance Share Units shall
be made as soon as administratively feasible after the end of the Performance
Period.

6. Involuntary Termination of Employment Without Cause by the Company or
Retirement by Employee. Upon either an involuntary Termination of Employment
from the Company without Cause by the Company or a qualifying Retirement by
Employee, Employee shall be entitled to receive the Performance Share Units and
related Dividend Equivalents that Employee would have been entitled to under
Section 3 if Employee had remained employed until the last day of the
Performance Period, multiplied by the fraction which has as its numerator the
total number of days that Employee was employed by the Company during the
Performance Period and has as its denominator 1,096 (being the number of
calendar days in the Performance Period). Unless further deferred pursuant to
Employee’s deferral election, the delivery of shares of Common Stock in
satisfaction of such Performance Share Units shall be made as soon as
administratively feasible after the end of the Performance Period.

7. Termination of Employment for Any Other Reason. Except as provided in
Sections 5 and 6, Employee must be an employee of the Company continuously from
the date of this Award until the last day of the Performance Period to be
entitled to receive any shares of Common Stock with respect to any Performance
Share Units that Employee may have earned hereunder.

8. Repayment of Benefits Arising from Misconduct.

(a) Notwithstanding any provision of this Agreement to the contrary, if it is
determined by the Committee that Employee either engaged in or benefited from
Misconduct, as defined below, then, to the extent permitted by law, Employee
will refund to the Company any amounts, plus interest, received by Employee
under this Agreement. For purposes of this Section, “Misconduct” means (i) any
act or failure to act by any employee of the Company that (ii) caused or was
intended to cause a violation of the Company’s policies, generally accepted
accounting principles or any applicable laws in effect at the time of the act(s)
or failure(s) to act in question and that (iii) materially increased the value
of the payment or award received by Employee under this Agreement. Determination
as to the existence of Misconduct shall be made by an independent third party
(either a law firm or an accounting firm) appointed by the Committee.

 

-3-



--------------------------------------------------------------------------------

(b) Following finding of Misconduct by such a third party, if Employee has been
accused engaging in Misconduct may dispute the occurrence of Misconduct pursuant
to binding arbitration. Individuals determined to have benefited from, but not
engaged in, Misconduct will have no right to challenge the finding of Misconduct
through arbitration. The Company and Employee hereby agree that any dispute
arising out of or relating to a finding that Employee engaged in Misconduct
shall be settled exclusively by final and binding arbitration, as governed by
the Federal Arbitration Act (9 U.S.C. 1 et seq.). The arbitration proceeding,
including the rendering of an award, shall be administered by JAMS pursuant to
its Employment Arbitration Rules and Procedures, which may be found on the JAMS
web site www.jamsadr.com. All expenses associated with the arbitration shall be
borne by Company. Such arbitration expenses will not include attorney fees
incurred by the respective parties. The award of the arbitrator shall be final
and binding upon the parties. Judgment on any arbitration award may be entered
in any court having jurisdiction.

(c) The Company must initiate any attempt at recovery pursuant to this Section
within the earlier to occur of (i) one year after discovery of alleged
Misconduct or (ii) the second anniversary of Employee’s termination of
employment.

(d) The provisions of this Section 8, without implication as to any other
section hereof, shall survive the expiration or termination of this Agreement
and of Employee’s employment.

9. Acceleration upon Change in Control.

(a) Notwithstanding anything to the contrary, if there is a Change in Control of
Waste Management, Inc. prior to the end of the Performance Period, Employee will
be entitled to immediately receive both (i) and (ii), as follows:

(i) the Performance Share Units that Employee would have otherwise received
based upon achievement of Average Return on Invested Capital after reducing the
Performance Period so that it ends on the last day of the quarter preceding the
Change in Control (the “Early Measurement Date”) and making adjustments to
Target Performance so as to be equal to the performance budgeted for that period
and appropriate adjustments to Threshold Performance and Maximum Performance so
that they bear the same ratio to the Threshold Performance and Maximum
Performance amounts above as the revised Target Performance amount bear to the
Target Performance amount above, converted into a cash payment equivalent to the
number of Performance Share Units earned under this Section 9 multiplied by the
closing price of the Common Stock on the Early Measurement Date; and

 

-4-



--------------------------------------------------------------------------------

(ii) as a substitute award for the lost opportunity to earn Performance Share
Units for the entire length of the original Performance Period:

(A) if the successor entity was a publicly traded company as of the Early
Measurement Date, an award of restricted stock units in the successor entity
equal to the number of shares of common stock of the successor entity that could
have been purchased on the Early Measurement Date with an amount of cash equal
to the quotient obtained from the following equation:

TAP x (1096 - EMD) x CP

1096

TAP = the number of Performance Share Units that could be earned for achievement
of the original Target Performance specified in Section 3(a)

EMD = the number of days occurring from the Grant Date to the Early Measurement
Date

CP = the closing price of a share of Common Stock of Waste Management, Inc. on
the Early Measurement Date

Any stock units in the successor entity awarded under this Section 9(a)(ii)(A)
will vest completely on or before December 31, 2014, provided that Employee
remain continuously employed with the successor entity until such date. The
foregoing notwithstanding, if there is an involuntary Termination of Employee
for reason other than Cause during the Window Period, Employee will become
immediately vested in full in the stock units in the successor entity awarded
pursuant to this Section 9(a)(ii)(A).

(B) if the successor entity was not a publicly traded company as of the Early
Measurement Date, a cash payment equal to the quotient obtained from the
following equation:

TAP x (1096 - EMD) x CP

1096

TAP = the number of Performance Share Units that could be earned for achievement
of the original Target Performance specified in Section 3(a)

EMD = the number of days occurring from the Grant Date to the Early Measurement
Date

CP = the closing price of a share of Common Stock of Waste Management, Inc. on
the Early Measurement Date

Any cash payment calculated under this Section 9(a)(ii)(B) will be paid to
Employee on December 31, 2014, provided that Employee remain continuously
employed with the successor entity until such date. The foregoing
notwithstanding, if there is an involuntary Termination of Employee for reason
other than Cause during the Window Period, Employee will be paid by the
successor entity the amount determined pursuant to this Section 9(a)(ii)(B).

 

-5-



--------------------------------------------------------------------------------

(b) Employee further agrees that, in consideration for the this Award, the
equations detailed above in Section 9(a) shall be substituted for the corollary
provisions in each prior award of performance share units previously granted to
Employee by the Company.

10. Forfeiture of Award. Upon Termination of Employment from the Company for any
reason other than death, retirement, disability, involuntary termination by the
Company without Cause, or Change in Control, Employee shall immediately forfeit
the Award, without the payment of any consideration or further consideration by
the Company. Upon forfeiture, neither Employee nor any successors, heirs,
assigns, or legal representatives of Employee shall thereafter have any further
rights or interest in the unvested portion of the Award.

11. Dividend Equivalents. No Dividend Equivalents will be paid on the
Performance Share Units until such time as: (i) the Performance Period has
ended; (ii) Employee has vested in the Award, and; (iii) the number of
Performance Share Units earned under this Award has been certified by the
Committee based on the actual performance of the Company during the Performance
Period. Reasonably promptly after all such events have occurred, the Company
will pay Employee a lump-sum cash amount in payment of Dividend Equivalents
based on the number of Performance Share Units earned under the Award multiplied
by the per share quarterly dividend payments made to shareholders of Company’s
Common Stock during the Performance Period (without any interest or
compounding). Notwithstanding the foregoing, any accumulated and unpaid Dividend
Equivalents attributable to Performance Share Units that are cancelled or
forfeited will not be paid and are immediately forfeited upon cancellation of
the Performance Share Units. Following the end of the Performance Period,
Dividend Equivalents will also be paid on vested Performance Share Units for
which a valid deferral election has been made pursuant to Section 12. With
respect to validly deferred and vested Performance Share Units, the Company will
pay Dividend Equivalents in cash at such times as dividends are paid on the
Company’s outstanding shares of Common Stock.

12. Elective Deferrals.

(a) The Committee may establish procedures pursuant to which Employee may elect
to defer, until a time or times later than the vesting of a Performance Share
Unit, receipt of all or a portion of the shares of Common Stock deliverable in
respect of a Performance Share Unit, all on such terms and conditions as the
Committee (or its designee) shall determine in its sole discretion. If any such
deferrals are permitted for Employee, then notwithstanding any provision of this
Agreement or the Plan to the contrary, an Employee who elects such deferral
shall not have any rights as a stockholder with respect to any such deferred
shares of Common Stock unless and until the date the

 

-6-



--------------------------------------------------------------------------------

deferral expires and certificates representing such shares are required to be
delivered to Employee. The foregoing notwithstanding, no deferrals of Dividend
Equivalents related to any Performance Share Units under this Award will be
permitted. Moreover, the Committee further retains the authority and discretion
to modify and/or terminate existing deferral elections, procedures and
distribution options.

(b) Notwithstanding any provision to the contrary in this Agreement, if deferral
of Performance Share Units is permitted, each provision of this Agreement shall
be interpreted to permit the deferral of compensation only as allowed in
compliance with the requirements of Section 409A of the Internal Revenue Code
and any provision that would conflict with such requirements shall not be valid
or enforceable. Employee acknowledges, without limitation, and consents that
application of Section 409A of the Internal Revenue Code to this Agreement may
require additional delay of payments otherwise payable under this Agreement.
Employee and the Company further hereby agree to execute such further
instruments and take such further action as reasonably may be necessary to
comply with Section 409A of the Internal Revenue Code.

13. Restrictions on Transfer.

(a) Absent prior written consent of the Committee, the Award granted hereunder
to Employee may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or involuntarily, by operation of law or
otherwise; provided, however, that the transfer of any shares of Common Stock
with respect to the Performance Share Units earned hereunder shall not be
restricted by virtue of this Agreement.

(b) Consistent with the foregoing, except as contemplated by Section 14, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee or his Beneficiary hereunder shall
attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by Section 14,
or if any creditor shall attempt to subject the same to a writ of garnishment,
attachment, execution sequestration, or any other form of process or involuntary
lien or seizure, then such attempt shall have no effect and shall be void.

14. Assignment and Transfers. Prior to the end of the Performance Period and the
delivery of the Common Stock with respect to any Performance Share Units earned,
the Award is not transferable (either voluntarily or involuntarily), other than
pursuant to a domestic relations order. Employee may designate a beneficiary or
beneficiaries (the “Beneficiary”) to whom the Performance Share Units will pass
upon Employee’s death

 

-7-



--------------------------------------------------------------------------------

and may change such designation from time to time by filing a written
designation of beneficiary on such form as may be prescribed by the Company,
provided that no such designation shall be effective until filed with the
Company. Following Employee’s death, the Performance Share Units will pass to
the designated Beneficiary and such person will be deemed Employee for purposes
of any applicable provisions of this Agreement. If no such designation is made
or if the designated Beneficiary does not survive Employee’s death, the
Performance Share Units shall pass by will or, if none, then by the laws of
descent and distribution.

15. Withholding Tax. To the extent that the receipt of this Award, vesting, or
the delivery of the Common Stock with respect to any Performance Share Units
earned results in a taxable event to Employee for federal or state tax purposes,
Employee shall deliver to the Company at the time of such receipt, such amount
of money or shares of Common Stock earned or owned by Employee, at Employee’s
election, as the Company may require to meet its obligation under applicable tax
laws or regulations, and, if Employee fails to do so, the Company is authorized
to withhold from any cash or other form of remuneration then or thereafter
payable to Employee any tax required to be withheld by reasons of such resulting
taxation.

16. Changes in Capital Structure. If the outstanding shares of Common Stock or
other securities of Waste Management, Inc., or both, shall at any time be
changed or exchanged by declaration of a stock dividend, stock split,
combination of shares, or recapitalization, the number of Performance Share
Units shall be appropriately and equitably adjusted so as to maintain the
proportionate number of shares.

17. Compliance with Securities Laws. The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement, if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations. Prior
to the issuance of any shares pursuant to this Agreement, the Company may
require that Employee (or Employee’s legal representative upon Employee’s death
or disability) enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.

18. Employee to Have no Rights as a Stockholder. Employee shall have no rights
as a stockholder with respect to any shares of Common Stock subject to this
Award prior to the date on which Employee is recorded as the holder of such
shares of Common Stock on the records of the Company, including no right to
dividends declared on the Common Stock underlying the Award.

 

-8-



--------------------------------------------------------------------------------

19. Successors and Assigns.

(a) This Agreement shall bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective permitted successors or assigns
(including personal representatives, heirs and legatees), except that Employee
may not assign any rights or obligations under this Agreement except to the
extent, and in the manner, expressly permitted herein.

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

20. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:

(a) give Employee any right to be awarded any further Performance Share Units
(or other form of stock incentive awards) other than in the sole discretion of
the Committee;

(b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Award and applicable
Common Stock following the vesting of such Award); or

(c) confer upon Employee the right to continue in the employment or service of
the Company.

21. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.

22. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

23. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

24. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used. In addition, the following terms shall have the meanings set
forth in this Section 24.

 

-9-



--------------------------------------------------------------------------------

(a) “Average Return on Invested Capital” is defined to mean (i) average NOPAT
for the Performance Period, divided by (ii) average Invested Capital for the
Performance Period. For purposes of this Agreement, the Average Return on
Invested Capital for the Performance Period will be the product of:

Numerator: (2012 NOPAT + 2013 NOPAT +2014 NOPAT) / 3

divided by

Denominator: (2012 Invested Capital + 2013 Invested Capital + 2014 Invested
Capital) / 3

(b) “Board” means the Board of Directors of Waste Management, Inc.

(c) “Cash” means cash and cash equivalents as reported by the Company in
publicly filed financial statements during the Performance Period, plus
Short-Term Investments Available for Use.

(d) “Cause” means any of the following: (i) willful or deliberate and continual
refusal to materially perform Employee’s employment duties reasonably requested
by the Company after receipt of written notice to Employee of such failure to
perform, specifying such failure (other than as a result of Employee’s sickness,
illness, injury, death or disability) and Employee fails to cure such
nonperformance within ten (10) days of receipt of said written notice;
(ii) breach of any statutory or common law duty of loyalty to the Company;
(iii) Employee has been convicted of, or pleaded nolo contendre to, any felony;
(iv) Employee willfully or intentionally caused material injury to the Company,
its property, or its assets; (v) Employee disclosed to unauthorized person(s)
proprietary or confidential information of the Company that causes a material
injury to the Company; (vi) any material violation or a repeated and willful
violation of the Company’s policies or procedures, including but not limited to,
the Company’s Code of Business Conduct and Ethics (or any successor policy) then
in effect.

(e) “Change in Control” means the first to occur on or after the Grant Date of
any of the following events:

(i) any Person, or Persons acting as a group (within the meaning of
Section 409A), acquires, directly or indirectly, including by purchase, merger,
consolidation or otherwise, ownership of securities of the Company that,
together with securities held by such Person or Persons, represents fifty
percent (50%) or more of the total voting power or total fair market value of
the Company’s then outstanding securities;

(ii) any Person, or Persons acting as a group (within the meaning of
Section 409A), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons), directly or
indirectly, including by purchase, merger, consolidation or otherwise, ownership
of securities of the Company that represents thirty percent (30%) or more of the
total voting power of the Company’s then outstanding voting securities;

 

-10-



--------------------------------------------------------------------------------

(iii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, at the Grant Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating or the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors before the date of
such appointment or election or whose appointment, election or nomination for
election was previously so approved or recommended; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company and such liquidation is actually commenced or there is consummated
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or any transaction having a similar effect), other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. For purposes hereof, a “sale or other
disposition by the Company of all or substantially all of the Company’s assets”
will not be deemed to have occurred if the sale involves assets having a total
gross fair market value of less than forty percent (40%) of the total gross fair
market value of all assets of the Company immediately prior to such sale.

For purposes of this definition, the following terms shall have the following
meanings:

(A) “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time;

(B) “Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an employee
benefit plan of the Company, (4) an underwriter temporarily holding securities
pursuant to an offering of such securities or (5) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock.

 

-11-



--------------------------------------------------------------------------------

(f) “Committee” means the Management Development and Compensation Committee of
the Board or such other committee of the Board as the Board may designate from
time to time.

(g) “Depreciation and Amortization Costs and Expenses” has the meaning assigned
such term by the Company in publicly filed financial statements during the
Performance Period.

(h) “Dividend Equivalent” means an amount of cash equal to all dividends and
other distributions (or the economic equivalent thereof) that are payable by the
Company on one share of Common Stock to stockholders of record.

(i) “EBIT” means the sum of Operating Revenue, less Operating Costs and
Expenses, less Selling, General and Administrative Costs and Expenses, less
Depreciation and Amortization Costs and Expenses.

(j) “Goodwill” means the excess of the cost of an acquired company over the sum
of the fair market value of its identifiable individual assets, less the
liabilities. For purposes of calculation of this Award, the value of Goodwill
shall be the balance of such as reported by the Company in publicly filed
financial statements for each applicable year.

(k) “Income Before Income Taxes” has the meaning assigned such terms by the
Company in publicly filed financial statements during the Performance Period.

(l) “Invested Capital” means economic resources that are expected to help
generate future cash inflows or help reduce future cash outflows. Invested
Capital is equivalent to current portion of long-term debt, plus long-term debt,
plus Stockholders’ Equity, less Cash and less Goodwill. For purposes of
calculation of this Award, the value of Invested Capital shall be the balance of
such as reported by the Company in publicly filed financial statements for each
applicable year.

(m) “Misconduct” has the meaning assigned in Section 8.

(n) “Net Operating Profit After Taxes” or “NOPAT” means the product of EBIT
multiplied by the sum of 1 minus the Tax Rate.

(n) “Operating Costs and Expenses” means “Total operating costs” as reported in
publicly filed financial statements during the Performance Period, exclusive of
Depreciation and Amortization.

(o) “Operating Revenue” means “Total operating revenues” as reported in publicly
filed financial statements during the Performance Period.

 

-12-



--------------------------------------------------------------------------------

(p) “Provision for Income Taxes” has the meaning assigned such term by the
Company in publicly filed financial statements during the Performance Period.

(q) “Retirement” means the voluntary resignation of employment by Employee,
after Employee: (i) has attained the age of 55 or greater; (ii) has a sum of age
plus full years of Service with the Company equal to 65 or greater; and,
(iii) has completed at least 5 consecutive full years of Service with the
Company during the 5 year period immediately preceding the resignation.

(r) “Selling, General and Administrative Costs and Expenses” has the meaning
assigned such term by the Company in publicly filed financial statements during
the Performance Period.

(s) “Service” is measured from Employee’s original date of hire by the Company,
except as provided below. In the case of a break of employment by Employee from
the Company of one year or more in length, Employee’s service before the break
of employment shall not be included in his or her Service hereunder. In the case
of service with an entity acquired by the Company, Employee’s service with such
entity shall be considered Service hereunder, so long as Employee remained
continuously employed with such predecessor company(ies) and the Company. In the
case of a break of employment between a predecessor company and the Company of
any length, Employee’s Service shall be measured from the original date of hire
by the Company and shall not include any service with any predecessor company.

(t) “Short-Term Investments Available for Use” has the meaning assigned such
term by the Company in publicly filed financial statements during the
Performance Period.

(u) “Stockholder’s Equity” means “Total Waste Management, Inc. stockholders’
equity” as reported in publicly filed financial statements during the
Performance Period.

(v) “Tax Rate” means the product of Provision for Income Taxes divided by Income
Before Income Taxes.

(w) “Termination of Employment” means the termination of Employee’s employment
with the Company. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among Waste Management, Inc. and its
Subsidiaries and Affiliates will not be considered a Termination of Employment.
Any questions as to whether and when there has been a Termination of Employment,
and the cause of such termination, shall be determined by the Committee, and its
determination will be final.

(x) “Window Period” means the period commencing on the date occurring six
(6) months immediately prior to the date on which a Change in Control first
occurs and ending the second anniversary of the date on which a Change in
Control occurs.

 

-13-



--------------------------------------------------------------------------------

25. Entire Agreement.

(a) Employee hereby acknowledges that Employee has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof including the attainment of the Incentive
Formula described therein. Employee further agrees that such terms and
conditions will control this Agreement, notwithstanding any provisions in any
employment agreement or in any prior awards.

(b) Employee hereby acknowledges that Employee is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Performance Share
Units.

(c) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

26. Compliance with Code Section 409A. It is the intention of the Company and
Employee that his Agreement not result in an unfavorable tax consequences to
Employee under Code Section 409A. Accordingly, Employee consents to any
amendment of this Agreement as the Company may reasonably make in furtherance of
such intention, and the Company shall promptly provide, or make available to,
Employee a copy of such amendment. Any such amendments shall be made in a manner
that preserves to the maximum extent possible the intended benefits to Employee.
This Section 26 does not create an obligation on the part of Company to modify
this Agreement and does not guarantee that the amounts or benefits owed under
the Agreement will not be subject to interest and penalties under Code
Section 409A.

27. Use of Personal Data. By executing this Agreement, Employee acknowledges and
agrees to the collection, use, processing and transfer of certain personal data,
including his or her name, salary, nationality, job title, position, social
security number (or other tax identification number) and details of all past
Awards and current Awards outstanding under the Plan (“Data”), for the purpose
of managing and administering the Plan. The Employee is not obliged to consent
to such collection, use, processing and transfer of personal data, but a refusal
to provide such consent may affect his or her ability to participate in the
Plan. The Company, or its Subsidiaries, may transfer Data among themselves or to
third parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. The Employee authorizes these various recipients
of Data to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing

 

-14-



--------------------------------------------------------------------------------

the Plan. The Employee may, at any time, review Data with respect to the
Employee and require any necessary amendments to such Data. The Participant may
withdraw his or her consent to use Data herein by notifying the Company in
writing; however, the Participant understands that by withdrawing his or her
consent to use Data, the Participant may affect his or her ability to
participate in the Plan.

28. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Employee at the Employee’s address as shown on
the Company’s records, or to such other address as Employee, by notice to the
Company, may designate in writing from time to time.

29. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Performance Share Units awarded under this Agreement or
the Plan by electronic means or request Employee’s consent to participate in the
administration of this Agreement and the Plan by electronic means. Employee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

30. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

IN WITNESS WHEREOF, Waste Management, Inc. has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized and Employee has
executed this Agreement, effective as of the day and year first above written.

 

WASTE MANAGEMENT, INC. LOGO [g316062g62i92.jpg] James E. Trevathan    Employee
Accepted by electronic confirmation

 

-15-